Citation Nr: 0017982	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-19 759	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 
1996, for service connection for chronic immunologic 
demyelinating polyneuropathy.

2.  Entitlement to an increased rating for chronic 
immunologic demyelinating polyneuropathy, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.  The veteran in this case retired from active military 
service in January 1976, after serving more than 16 years on 
active duty.

2.  On June 30, 2000, the Board of Veterans' Appeals (Board) 
was notified, via facsimile, by the Florida Department of 
Veterans' Affairs, located in St. Petersburg, Florida, that 
the veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).

(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
                    M. HANNAN 
	Acting Member, Board of Veterans' Appeals

 



